Case 1:20-cv-00639-MN-CJB Document 49 Filed 06/02/21 Page 1 of 4 PageID #: 1772

      B E R NS T EI N LI T O WI T Z B E R GE R & G ROS S MA N N L L P
                                      ATTORNEYS AT LAW

     NEW YORK ● CALIFORNIA ● ILLINOIS ● LOUISIANA ● DELAWARE

 The Honorable Christopher J. Burke
 United States District Court for the District of Delaware
 J. Caleb Boggs Federal Building
 844 N. King Street, Unit 28, Room 2325
 Wilmington, DE 19801-3555

                                        June 2, 2021

         Re:     In re Grand Canyon, Inc. Securities Litigation
                 Civil Action No. 20-639-MN-CJB

 Dear Judge Burke:

          Lead Plaintiffs write in response to Defendants’ May 28, 2021 letter (the “Letter”) (Dkt.
 48) regarding extrinsic documents cited by Defendants in their Memoranda of Law in Support
 (Dkt. 37) and Further Support (Dkt. 44) of their Motion to Dismiss. As set forth below, Defendants
 cite to three exhibits that post-date the Consolidated Complaint (Dkt. 34) (the “Complaint”), which
 may not be judicially noticed for their truth under governing Third Circuit law. Moreover,
 Defendants’ citations to documents actually incorporated into the Complaint directly contradict
 their arguments in favor of dismissal, making it clear that highly material information refuting the
 University’s purported nonprofit status was redacted from and not included in public filings.

          The Third Circuit has emphasized that, “[a]s a general matter, a district court ruling on a
 motion to dismiss may not consider matters extraneous to the pleadings.” In re Burlington Coat
 Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997); see Brody v. Hankin, 145 F. App’x 768,
 772 (3d Cir. 2005) (the plaintiffs “did not mention information from that document in their
 complaint, and as such it was off-limits to the District Court”). Judicial notice represents a narrow
 exception to this rule.1 Although a District Court may judicially notice SEC filings and related
 public disclosures, In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1331 (3d Cir. 2002), those
 documents cannot be offered “to prove the truth of their contents but only to determine what the
 documents stated.” Oran v. Stafford, 226 F.3d 275, 289 (3d Cir. 2000).2 Similarly, courts routinely
 decline to take judicial notice of documents from unrelated litigations. See In re Niaspan Antitrust
 Litig., 42 F. Supp. 3d 735, 754 (E.D. Pa. 2014) (defendants’ request that the court judicially notice

 1
   The judicial notice exception is narrow for good reason: “[T]he unscrupulous use of extrinsic
 documents to resolve competing theories against the complaint risks premature dismissals of
 plausible claims that may turn out to be valid after discovery,” a risk that is heightened in securities
 fraud litigation “where there is a heightened pleading standard, and the defendants possess
 materials to which the plaintiffs do not yet have access.” Tomaszewski v. Trevena, Inc., 482 F.
 Supp. 3d 317, 329 (E.D. Pa. 2020) (citing Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988,
 998-99 (9th Cir. 2018), cert. denied, 139 S. Ct. 2615 (2019)).
 2
   Bartesch v. Cook, 941 F. Supp. 2d 501 (D. Del. 2013) (cited at Dkt. 37 at 2 n.2), which cites In
 re NAHC, Inc. Sec. Litig., is in accord.

 500 DELAWARE AVENUE ● SUITE 901 ● WILMINGTON ●           DE 19801
 TELEPHONE: 302-364-3600 ● www.blbglaw.com ● FACSIMILE: 302-364-3610
Case 1:20-cv-00639-MN-CJB Document 49 Filed 06/02/21 Page 2 of 4 PageID #: 1773
 BERNSTEIN LITOWITZ BERGER & G ROSSMANN LLP
 The Honorable Christopher J. Burke
 Page 2

 pleadings from a separate litigation “to find a fact in dispute” is a “plainly improper use of the
 [judicial notice] doctrine”).

        I.      Documents Not Incorporated in the Complaint Should Not Be Considered

         These principles foreclose the Court from considering Exs. 9-11. First, Defendants admit
 that these exhibits were not cited or referred to in the Complaint (including two that were not even
 cited in Defendants’ briefing). See Letter at 3 (“Complaint ¶ N/A.”). See, e.g., Brody, 145 F.
 App’x at 772 (lower court examining documents from unrelated litigation to find facts “converts
 a motion to dismiss into a motion for summary judgment”). Second, at oral argument, Defendants
 cited to a complaint and answer in an entirely separate litigation (Exs. 10, 11) that post-dates the
 conduct at issue and is beyond the four corners of the Complaint.3 See, e.g., Price v. Foremost
 Indus., Inc., 2017 WL 6596726, at *5 (E.D. Pa. Dec. 22, 2017) (“A court may take judicial notice
 of a document filed in another court not for the truth of the matters asserted in the other litigation,
 but rather to establish the fact of such litigation and related filings.”) (emphasis added); In re
 Niaspan, supra. Third, Defendants referred to the Company’s later-filed 2020 Form 10-K (Ex. 9)
 in attempting to establish their belief that GCE’s financial statements were compliant with GAAP.
 See Reply Br. at 5 & n.6 (“GCE’s independent auditor provided its unqualified opinion that GCE’s
 financial statements complied with GAAP.”). Not only is it impermissible to use “facts” set forth
 within an SEC filing to resolve a motion to dismiss (Oran, 226 F.3d at 289), the suggestion to do
 so here is particularly baseless given that the auditor’s purported clean audit opinion post-dated
 material changes in the Company’s conversion agreement following its rejection by the
 Department of Education.

         Defendants’ motion papers also cited to documents that are not included in Defendants’
 chart of cited documents or attached to their Letter. For example, Defendants’ Motion cites to the
 State of Arizona and IRS websites purportedly “demonstrating the University’s not-for-profit
 status” (MTD at 2 n.3); the DOE’s website purportedly demonstrating the University’s cohort
 default rate (MTD at 9 n.9); and the University’s web page on the Arizona Corporation
 Commission (see MTD at 2 n.3). Contrary to Defendants’ suggestion on page 2 of their Letter,
 none of these extrinsic documents, which were not incorporated by reference, may be considered
 as to the truth of the Company’s non-profit status or any other facts in dispute.4 See McMahon v.
 General Dynamics Corp., 933 F. Supp. 2d 682, 686 (D.N.J. 2013) (courts may only take judicial

 3
  Defendants offer these documents to establish facts that are in dispute. See Letter at 2 (“[T]he
 DOE admitted … that it ‘did not inform” the University of “potential problems with the
 Transaction . . . .”); cf. Compl. ¶68 (“[T]he DOE was not inclined to rubber-stamp the Conversion
 and in fact had serious questions about the independence of [the University] from the Company.”).
 4
   Even if the State of Arizona’s determination that the University was a non-profit could be
 considered for its truth, it would be nonsensical to credit any such determination because “Arizona
 law does not require separate approval to operate as a nonprofit.” DOE Letter at 10. Defendants
 appear to have abandoned their claim that the NCAA and “Arizona tax authorities” determined
 that the University was a nonprofit (see MTD at 2-3; Reply at 6), since they do not point to a single
 document in support of this assertion.


                                                   2
Case 1:20-cv-00639-MN-CJB Document 49 Filed 06/02/21 Page 3 of 4 PageID #: 1774
 BERNSTEIN LITOWITZ BERGER & G ROSSMANN LLP
 The Honorable Christopher J. Burke
 Page 3

 notice of public records for their existence, not for their truth).5 And in any event, they only serve
 to highlight the fact-intensive nature of the disputes regarding what information Defendants
 provided to various regulators.

        II.     The Documents Incorporated by Reference Support Lead Plaintiffs’ Claims

         The documents that the Complaint does incorporate actually support Lead Plaintiffs’
 arguments. For instance, the documents Defendants provided the Court make clear that the sources
 of the Services Fee paid to the Company under the MSA—a key fact the DOE relied on in denying
 the University’s application for non-profit status (see DOE Letter at 3, 13-14)—were redacted
 from Defendants’ public filings, despite Defendants’ argument to the contrary:




 Compare Reply at 3 (wrongly stating that “GCE disclosed the services that it would provide to
 and fees it would receive from the University” with Ex. 5 at 61; see also redactions at 45-46).
 Notably, this was the same information withheld from the Company’s advisors, Barclays and
 Deloitte, during the Class Period. See Compl. ¶¶104-05; 108-09. Nor do Defendants point to a
 single document disclosing that 75% of the University’s Executive Leadership Team would remain
 employed by the Company (see Compl. ¶112). Accordingly, those documents actually
 incorporated into the Complaint support its allegations and weigh strongly against dismissal.

        Lead Plaintiffs appreciate the Court’s consideration of this matter.

                                                       Respectfully Submitted,

                                                       /s/ Gregory V. Varallo            .
                                                       Gregory V. Varallo


 5
   The University’s “cohort default rate”—a concept mentioned nowhere in the Complaint—is in
 any event irrelevant to the motion to dismiss. As discussed during the hearing, the University had
 substantial motivation to undertake the gamble that the DOE would approve its application,
 including that (a) for-profit universities were in decline (Compl. ¶¶28-30), (b) the substantial
 marketing advantages that accrue to non-profit universities (Compl. ¶¶31-33), and (c) the
 opportunity to dramatically inflate its profit margins (Compl. ¶¶87-88).


                                                   3
Case 1:20-cv-00639-MN-CJB Document 49 Filed 06/02/21 Page 4 of 4 PageID #: 1775
 BERNSTEIN LITOWITZ BERGER & G ROSSMANN LLP
 The Honorable Christopher J. Burke
 Page 4


  BERNSTEIN LITOWITZ BERGER                   BERNSTEIN LITOWITZ BERGER
    & GROSSMANN LLP                             & GROSSMANN LLP
  Hannah G. Ross                              Gregory V. Varallo (Bar No. 2242)
  Katherine M. Sinderson (pro hac vice)       500 Delaware Avenue, Suite 901
  Robert Kravetz (pro hac vice)               Wilmington, DE 19801
  Michael M. Mathai (pro hac vice)            Telephone: (302) 364-3601
  Benjamin W. Horowitz (pro hac vice)         greg.varallo@blbglaw.com
  1251 Avenue of the Americas
  New York, NY 10020                          Counsel for Lead Plaintiffs
  Telephone: (212) 554-1400                   and the Lead Counsel for the Class
  Facsimile: (212) 554-1444
  hannah@blbglaw.com
  katiem@blbglaw.com
  robert.kravetz@blbglaw.com
  michael.mathai@blbglaw.com
  benjamin.horowitz@blbglaw.com

  Counsel for Lead Plaintiffs
  and the Lead Counsel for the Class

  BARRACK, RODOS & BACINE                     VANOVERBEKE, MICHAUD
  Jeffrey W. Golan (pro hac vice)               & TIMMONY, P.C.
  Robert A. Hoffman                           Aaron L. Castle (pro hac vice)
  Jeffrey B. Gittleman (pro hac vice)         79 Alfred Street
  Chad A. Carder (pro hac vice)               Detroit, MI 48201
  Meghan J. Talbot                            Telephone: (313) 578-1200
  3300 Commerce Square                        Facsimile: (313) 578-1201
  2001 Market Street                          acastle@vmtlaw.com
  Philadelphia, PA 19103
  Telephone: (215) 963-0600                   Additional Counsel for Lead Plaintiffs
  Facsimile: (215) 963-0838                   Oakland County Employees’ Retirement
  jgolan@barrack.com                          System and Oakland County Voluntary
  rhoffman@barrack.com                        Employees’ Beneficiary Association Trust
  jgittleman@barrack.com
  ccarder@barrack.com
  mtalbot@barrack.com

  Counsel for Lead Plaintiffs
  and Lead Counsel for the Class




                                          4
